DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on March 7, 2022.
Claims 1-20 are cancelled.
Claims 21-38 are pending.
Claims 21-38 are examined.
This Office Action is given Paper No. 20220609 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaddam et al. (US 2016/0269391) in view of Dill et al. (US 2015/0032627).

Claims 21, 28, 34
Gaddam discloses:
receiving, by the acquirer (transaction processing computer, see [0075]) processor from the merchant, an authorization request (updated authorization request message, see [0075]) for the digital wallet based transaction, the authorization request comprising the low value token (includes the low value token, see [0075]);
transmitting, by the acquirer processor, an authorization response (update authorization request message, see [0078]) to the merchant.
Gaddam does not disclose:
Generating… merchant;
Transmitting… application;
Receiving… consumer;
Transmitting… transaction.
Dill teaches:
generating a merchant-specific payment interface (provide interfaces for merchants, see abstract) for a merchant; 
transmitting the merchant-specific payment interface to the merchant to be displayed to a consumer (user interface for consumer, see [0125, 0150]) via a merchant web page (during checkout, see [0150]) or a merchant mobile application;
receiving, by an acquirer processor from a digital wallet host (wallet application, see [0175, 0216]) by way of the merchant-specific payment interface, an encrypted payment payload (request a token, encrypted, see [0096, 0148, 0216, 0223]) in response to a digital wallet based transaction (transaction, see [0175, 0216]) initiated by the consumer;
transmitting, by the acquirer processor to the merchant (return the token back to merchant, see [0223]), a low value token (token, low value, see [0059, 0229-0230]) corresponding to the transaction.
Gaddam discloses receiving an authorization request and transmitting an authorization response. Gaddam does not disclose generating and transmitting a merchant-specific interface, receiving an encrypted payload, and transmitting a low value token, but Dill does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the methods for providing a low value token buffer of Gaddam with the generating and transmitting a merchant-specific interface, receiving an encrypted payload, and transmitting a low value token of Dill because 1) a need exists for limiting sensitive data storage as an important security solution (see Gaddam [0002]); and 2) a need exists for identifying the source of the token and allowing fraud analyses (see Dill [0008-0009]). Generating and transmitting a merchant-specific interface, receiving an encrypted payload, and transmitting a low value token allows for a secure transaction.

Claims 22, 29, 35
Furthermore, Gaddam discloses:
requesting, by the acquirer processor, authorization for the transaction from the issuer financial institution (financial institution, see [0030]) using the financial data from the encrypted payment payload; and 
receiving, by the acquirer processor, an authorization decision (e.g. approval, see [0030]) for the transaction from the issuer financial institution.

Claim 23
Furthermore, Gaddam discloses:
the high value token is further generated from the financial data of the financial account of the consumer (high value token may be a 16 digit number resembling a payment credential, see [0036, 0038]).

Claims 24, 30, 36
Furthermore, Dill teaches:
transmitting the low value token to the merchant comprises transmitting the low value token to the digital wallet host (digital wallet provider, see [0230]) for transmission to the merchant. 

Claims 25, 31, 37
Furthermore, Gaddam discloses:
generating, at the acquirer processor, a merchant payment interface (interface, see [0085]) that includes a digital wallet interface for the digital wallet host;
transmitting the merchant payment interface, by the acquirer processor to the merchant, for presentation to a consumer at the merchant presentation page (provide an interface, see [0085]); and 
receiving consumer financial data (e.g. account identifier, see [0085]) from the consumer at the digital wallet interface, wherein the consumer financial data is isolated from the merchant.

Claims 26, 32, 38
Furthermore, Gaddam discloses:
receiving an encrypted payment payload from a digital wallet host comprises receiving the encrypted payment payload (encrypted request/token, see [0092]) at the merchant payment interface.

Claims 27, 33
Furthermore, Gaddam discloses:
the consumer data comprises login information (user name, see [0085]) to a digital wallet account.

Response to Arguments 
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping above. 

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Parker et al. (US 2015/0095134) discloses systems and methods for providing consumer facing point-of-sale interfaces. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621